Citation Nr: 0703319	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  99-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee.

2.  Entitlement to an evaluation in excess of 30 percent for 
chondromalacia of the patella of the right knee.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel
INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1998 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A decision-remand by the Board in May 2003 granted one of the 
five claims then on appeal and remanded the other four issues 
for notification and development action.  While the case was 
in remand status, two service connection claims on appeal 
were granted by rating action in November 2004 and the 
disability evaluation for the appellant's service-connected 
chondromalacia of the patella of the right knee was increased 
to 30 percent by rating action in April 2006.  The issues 
before the Board for appellate review are as stated on the 
title page of this remand.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

Applicable regulations provide that a hearing on appeal will 
be granted if an appellant expresses a desire to appear in 
person.  38 C.F.R. § 20.700(a) (2006).  On June 19, 2002, the 
appellant testified at a hearing before a Veterans Law Judge 
at the RO, and a transcript of that hearing is of record.  
However, the Veterans Law Judge who presided at the June 19, 
2002, hearing in this case is no longer employed by the 
Board.  The Board notified the appellant that he has a right 
to a hearing before another Veterans Law Judge or that, in 
the alternative, he could waive his right to another hearing 
and request that the Board decide his appeal without a second 
hearing.  In a statement received in January 2007, the 
appellant indicated that he desires to testify at a hearing 
before a Veterans Law Judge at the RO.  



Accordingly, the case is REMANDED to the AMC for the 
following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO.  Inform 
the appellant of his right to have an 
electronic (videoconference) hearing as 
an alternative to an in-person hearing.    

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


